United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-107
Issued: May 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 21, 2011 appellant filed a timely appeal from May 2 and October 5, 2011
merit decisions of the Office of Workers’ Compensation Programs (OWCP) denying her
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she developed
bilateral arm, hand, hip and knee conditions causally related to factors of her employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 5, 2011
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision and therefore this additional evidence cannot be considered on appeal. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

FACTUAL HISTORY
On February 19, 2011 appellant, then a 54-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed a strain as a result of her duties as a mail
handler. She first became aware of her condition and of its relationship to her employment on
January 24, 2011.
In a March 11, 2011 narrative statement, appellant reported that she had been employed
with the Postal Service since 1991. Her duties as a mail handler included lifting tubs and trays
weighing up to 50 pounds, sorting and keying mail, loading and unloading trucks and repetitively
lifting, pushing and pulling during the course of an eight-hour day for five to seven days a week.
Appellant stated that these repetitive movements caused stiffness and pain in her neck, as well as
pain in her arms, hands, hips and knees.
In a March 16, 2011 progress note, Dr. Jacob Salomon, a Board-certified surgeon,
reported that appellant had right de Quervain’s disease, left carpal tunnel syndrome, cervical disc
disease and tendinitis of the left shoulder.
By letter dated March 28, 2011, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was directed to submit it within 30 days.
By decision dated May 2, 2011, OWCP denied appellant’s claim finding that the medical
evidence did not demonstrate that her medical conditions were causally related to the established
work-related events.
On July 1, 2011 appellant requested reconsideration of OWCP decision.
In a May 24, 2011 report, Dr. Amjad Safvi, a Board-certified diagnostic radiologist,
reported that a magnetic resonance imaging (MRI) scan of appellant’s cervical spine showed
cervical spondylosis, foraminal stenosis due to disc osteophyte complex, subtle disc bulge at the
C5-6 level, significant disc extrusions and mild mucosal thickening with the ethmois sinuses.
In another report dated May 24, 2011, Dr. Safvi reported that an MRI scan of the left
shoulder showed partial tear of the distal articular surface of common tendons of supraspinatus
and infraspinatus, tendinosis, moderate degenerative changes of the acromioclavicular joint,
subtle marrow edema, small degenerative bone cyst, tenosynovitis of the long head of the biceps
tendon and mild subcoracoid and subacromial bursitis.
In a June 3, 2011 electromyography report, Dr. Anatoly Rozman, Board-certified in
physical medicine, reported that appellant’s nerve conduction study showed double crush
syndrome, which was a combination of severe carpal tunnel syndrome and cervical
radiculopathy on the left side.
In a January 6, 2011 medical report, Dr. Salomon reported that appellant was a postal
employee who was being treated for pain in her wrists, shoulders, arms and neck. He noted
tenderness over the right wrist radial styloid bone consistent with de Quervain’s of the right wrist
and a positive Tinel’s sign with decreased pinprick sensation in both hands consistent with
bilateral carpal tunnel syndrome. Upon physical examination and review of diagnostic testing,
2

Dr. Salomon diagnosed right de Quervain’s disease, bilateral carpal tunnel syndrome,
aggravation of cervical disc disease with myelopathy and rotator cuff bilateral tendonitis plus
rotator cuff tear of the left shoulder. He reviewed appellant’s job duties, provided findings
regarding her symptoms and stated that the repetitive motion of her job from raising and lifting
packages of mail and sorting mail account for both the shoulder and wrist symptoms and
therefore all injuries were job related. Dr. Salomon opined that both the de Quervain’s and
bilateral carpal tunnel syndrome were caused by the repetitive motion of sorting and handing
mail due to stress on the carpal ligament of the wrist. He further stated that there was no history
of cervical injury and appellant’s cervical disc disease was aggravated by repetitive lifting and
straining of the shoulders. Dr. Salomon opined that the mechanism of injury was repetitive
bending, straining and lifting mail.
In a June 10, 2011 medical report, Dr. Salomon reported that, as a mail handler,
appellant’s duties include unloading docks and stated that her aggravations of multiple joint
disease were clinically related to her job since the mechanism of injury was bending, pulling,
stretching, raising her arms and pushing objects on the loading docks which would account for
all of her symptoms over the many years she worked for the employing establishment.
In a June 17, 2011 report, Dr. Safvi reported that an MRI scan of the right knee showed a
Grade 3 tear of the posterior horn of the medial meniscus, mild intrasubstance mucoid
degeneration, small degenerative bone cyst and early chondromalacia patellae. An MRI scan of
the left knee showed a Grade 3 tear of the posterior horn of the medial meniscus, possible
Grade 3 tear of the posterior horn of the lateral meniscus, mild knee osteoarthritic changes with
chondromalacia and small geode within the posterior aspect of the patella.
By decision dated October 5, 2011, OWCP denied modification of its May 2, 2011
decision on the grounds that the medical evidence of record failed to establish the causal
relationship between appellant’s injuries and the accepted work-related employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

3

actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background supporting such
a causal relationship.7 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.8
An employee who claims benefits under FECA has the burden of establishing the
essential elements of his or her claim. The claimant has the burden of establishing by the weight
of reliable, probative and substantial evidence that the condition for which compensation is
sought is causally related to a specific employment incident or to specific conditions of the
employment. As part of this burden, the claimant must present rationalized medical opinion
evidence, based upon a complete and accurate factual and medical background, establishing
causal relationship.9 However, it is well established that proceedings under FECA are not
adversarial in nature and while the claimant has the burden of establishing entitlement to
compensation, OWCP shares responsibility in the development of the evidence to see that justice
is done.10

5

Elaine Pendleton, supra note 3 at 1143.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

9

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
10

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 9; Dorothy L. Sidwell, 36 ECAB
699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

4

ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted that appellant performed the duties of a mail handler as alleged. It
denied her claim, however, as it found the medical evidence failed to establish a causal
relationship between her work activities and her right de Quervain’s disease, bilateral carpal
tunnel syndrome, aggravation of cervical disc disease with myelopathy or rotator cuff bilateral
tendinitis with rotator cuff tear of the left shoulder. The Board finds that the medical evidence of
record is sufficient to require further development of the case record.
In medical reports dated January 6 and 10, 2011, Dr. Salomon reviewed appellant’s job
duties and reported that she was a mail handler whose duties included unloading docks, sorting
mail and raising and lifting packages. Upon physical examination and review of diagnostic test
results, he diagnosed right de Quervain’s disease, bilateral carpal tunnel syndrome, aggravation
of cervical disc disease with myelopathy and rotator cuff bilateral tendinitis plus rotator cuff tear
of the left shoulder. Dr. Salomon opined that both the de Quervain’s and bilateral carpal tunnel
syndrome were caused by the repetitive motion of sorting and handing mail due to stress on the
carpal ligament of the wrist. He described appellant’s symptoms and stated that the repetitive
motion of her job from raising and lifting packages of mail and sorting mail account for both the
shoulder and wrist symptoms and therefore these conditions were job related. Dr. Salomon
stated that there was no history of cervical injury and her cervical disc disease was aggravated by
repetitive lifting and straining of the shoulders. He opined that the mechanism of injury was
repetitive bending, straining and lifting mail.
Dr. Salomon also opined that appellant’s aggravations of multiple joint disease were
clinically related to her job since the mechanism of injury was bending, pulling, stretching,
raising her arms and pushing objects on the loading docks which would account for all of her
symptoms over the many years she worked for the employing establishment.
The Board notes that, while none of Dr. Salomon’s reports are completely rationalized,
they are consistent in indicating that appellant sustained an employment-related injury and are
not contradicted by any substantial medical or factual evidence of record. Dr. Salomon did not
fully describe the mechanism of the injury. He provided an opinion based on examination
findings and an accurate factual and medical background. Dr. Salomon stated that appellant
sustained her right de Quervain’s disease, bilateral carpal tunnel syndrome and aggravation of
disc disease, tendinitis and multiple joint disease due to her employment duties as a mail handler.
The Board does note that he did not offer any direct opinion regarding the cause of her rotator
cuff tear. Dr. Salomon demonstrated a clear understanding of appellant’s work duties and
discussed how these duties would cause her injuries. He provided a medical history and based
his findings on diagnostic testing and physical examination. Additionally, Dr. Salomon’s
opinion is not contradicted by any medical or factual evidence of record. Though the reports are
not sufficient to meet appellant’s burden of proof to establish her claim, they raise an

5

uncontroverted inference between her condition and the identified employment factors and are
sufficient to require OWCP to further develop the medical evidence and the case record.11
On remand, OWCP should prepare a statement of accepted facts which includes a
detailed employment history, job descriptions for each position held and specific functions
performed by appellant in each position. It should submit the statement of accepted facts to a
second opinion examiner, in order to obtain a rationalized opinion as to whether her current
condition is causally related to factors of her employment, either directly or through aggravation,
precipitation or acceleration.
CONCLUSION
The Board finds that this case is not in posture for a decision as to whether appellant
developed bilateral arm, hand, hip and knee injuries causally related to factors of her federal
employment as a mail handler.
ORDER
IT IS HEREBY ORDERED THAT the October 5 and May 2, 2011 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
development consistent with this decision.
Issued: May 24, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Virginia Richard, supra note 9; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989).

6

